     Case 1:19-cv-00496-NONE-EPG Document 31-2 Filed 03/06/20 Page 1 of 2




1

2

3

4

5                      UNITED STATES DISTRICT COURT
6                        For the Eastern District of California
7
                                     Fresno Division
8

9    Michael N. Anhar,                         Case No. 1:19-cv-00496-NONE-EPG

10                      Plaintiff;             Order Denying Defendant’s
                                               Motion to Dismiss Plaintiff’s
11
           v.                                  Complaint
12                                             (ECF No. 29)
     Citibank, N.A.,
13
                        Defendant.
14

15
           Plaintiff is proceeding pro se and in forma pauperis in this civil action
16
     against Defendant for breach of contract and civil violations of the Truth in
17
     Lending Act and Fair Credit Billing Act. (ECF No. 1.) Plaintiff filed his
18
     Complaint on April 17, 2019. (Ibid.) Defendant filed its instant Motion to
19
     Dismiss on February 11, 2020. (ECF No. 29.) Plaintiff filed his Opposition
20
     on March 6, 2020. (ECF No. 31.) [Defendant filed its Reply on March 13,
21
     2020. (ECF No. 32.)] The matter was submitted on the record and briefs.
22


                                           1
     Case 1:19-cv-00496-NONE-EPG Document 31-2 Filed 03/06/20 Page 2 of 2




1          The Court finds the Complaint meets the standards set forth in the

2    Federal Rules of Civil Procedure and the United States Code. Accordingly,
3    Defendant’s Motion to Dismiss Plaintiff’s Complaint is DENIED.

4
           IT IS SO ORDERED.
5

6          Dated:
                                           DALE A. DROZD
7                                          U.S. DISTRICT COURT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22


                                          2
